  Case: 2:19-cv-01161-EAS-EPD Doc #: 8 Filed: 05/28/19 Page: 1 of 9 PAGEID #: 23



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DEBORAH LYNN COOK,                             )   CASE NO. 2:19-CV-1161
                                               )
                       Plaintiff,              )   CHIEF JUDGE EDMUND A. SARGUS
                                               )
               v.                              )   MAGISTRATE JUDGE ELIZABETH
                                               )   PRESTON DEAVERS
MOUNT CARMEL HEALTH SYSTEM,                    )
                                               )
                       Defendant.              )
                                               )

             DEFENDANT MOUNT CARMEL HEALTH SYSTEM’S ANSWER
                  AND DEFENSES TO PLAINTIFF’S COMPLAINT

       Defendant Mount Carmel Health System (“Defendant”) hereby submits its Answer and

Defenses to Plaintiff Deborah Lynne Cook’s (“Plaintiff”) Complaint, averring, admitting and

denying as follows:

                                      Jurisdiction and Venue

       1.      Defendant avers that Paragraph 1 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 1 of the

Complaint.

       2.      Defendant avers that Paragraph 2 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 2 of the

Complaint.

                                              Parties

       3.      Defendant lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 3 of the Complaint and, therefore, denies the allegations.
  Case: 2:19-cv-01161-EAS-EPD Doc #: 8 Filed: 05/28/19 Page: 2 of 9 PAGEID #: 24



       4.      Defendant avers that Mount Carmel Health System is an Ohio non-profit

corporation that provides healthcare services in the Southern District of Ohio. Defendant denies

the remaining allegations in Paragraph 4 of the Complaint.

       5.      Defendant avers that Paragraph 5 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 5 of the

Complaint.

                                        Statement of Facts

       6.      Defendant avers that Paragraph 6 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 6 of the

Complaint.

       7.      Defendant avers that Paragraph 7 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 7 of the

Complaint.

       8.      Defendant avers that Plaintiff began her employment with Defendant in July 2000

as a registered nurse, that Plaintiff transferred to Defendant’s inpatient psychiatric services

department at Mount Carmel West hospital in August 2016 and that her employment with

Defendant was terminated on or about February 2, 2019. Defendant denies the remaining

allegations in Paragraph 8 of the Complaint.

       9.      Defendant admits the allegations contained in Paragraph 9 of the Complaint.

       10.     Defendant avers that Plaintiff applied for positions with MCHS. Defendant denies

the remaining allegations in Paragraph 10 of the Complaint.

       11.     Defendant lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 11 of the Complaint and, therefore, denies the allegations.




                                                 2
  Case: 2:19-cv-01161-EAS-EPD Doc #: 8 Filed: 05/28/19 Page: 3 of 9 PAGEID #: 25



       12.     Defendant lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 12 of the Complaint and, therefore, denies the allegations.

       13.     Defendant lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 13 of the Complaint and, therefore, denies the allegations.

       14.     Defendant avers that Plaintiff was put on a paid administrative leave on or about

January 30, 2019. Defendant denies the remaining allegations in Paragraph 14 of the Complaint.

       15.     Defendant lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 15 of the Complaint and, therefore, denies the allegations.

       16.     Defendant lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 16 of the Complaint and, therefore, denies the allegations.

       17.     Defendant admits the allegations contained in Paragraph 17 of the Complaint.

       18.     Defendant avers that following Plaintiff’s termination of employment she was

required to apply for positions with Defendant as an external candidate and to follow those

employment application procedures. Defendant denies the remaining allegations contained in

Paragraph 18 of the Complaint.

       19.     Defendant denies the allegations contained in Paragraph 19 of the Complaint.

       20.     Defendant denies the allegations contained in Paragraph 20 of the Complaint.

       21.     Defendant denies the allegations contained in Paragraph 21 of the Complaint.

       22.     Defendant denies the allegations contained in Paragraph 22 of the Complaint.

       23.     Defendant denies the allegations contained in Paragraph 23 of the Complaint.

       24.     Defendant avers that Paragraph 24 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 24 of the

Complaint.




                                                 3
 Case: 2:19-cv-01161-EAS-EPD Doc #: 8 Filed: 05/28/19 Page: 4 of 9 PAGEID #: 26



  FIRST CAUSE OF ACTION – FAILURE TO PROVIDE A CLEAR AND CONSPICUUS
  WRITTEN DISCLOSURE THAT A CONSUMER REPORT MAY BE OBTAINED FOR
                        EMPLOYMENT PURPOSES

       25.    Defendant restates the denials, admissions and averments set forth in the

preceding paragraphs.

       26.    Defendant avers that Paragraph 26 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 26 of the

Complaint.

       27.    Defendant denies the allegations contained in Paragraph 27 of the Complaint.

       28.    Defendant avers that Paragraph 28 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 28 of the

Complaint.

       29.    Defendant avers that Paragraph 29 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 29 of the

Complaint.

    SECOND CAUSE OF ACTION – FAILURE TO OBTAIN CONSENT TO PROCURE
                          CONSUMER REPORT

       30.    Defendant restates the denials, admissions and averments set forth in the

preceding paragraphs.

       31.    Defendant avers that Paragraph 31 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 31 of the

Complaint.

       32.    Defendant denies the allegations contained in Paragraph 32 of the Complaint.




                                              4
 Case: 2:19-cv-01161-EAS-EPD Doc #: 8 Filed: 05/28/19 Page: 5 of 9 PAGEID #: 27



       33.    Defendant avers that Paragraph 33 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 33 of the

Complaint.

       34.    Defendant avers that Paragraph 34 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 34 of the

Complaint.

THIRD CAUSE OF ACTION – FAILURE TO PROVIDE PRE-ADVERSE ACTION NOTICE
                           – COPY OF REPORT

       35.    Defendant restates the denials, admissions and averments set forth in the

preceding paragraphs.

       36.    Defendant avers that Paragraph 36 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 36 of the

Complaint.

       37.    Defendant denies the allegations contained in Paragraph 37 of the Complaint.

       38.    Defendant avers that Paragraph 38 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 38 of the

Complaint.

       39.    Defendant avers that Paragraph 39 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 39 of the

Complaint.

    FOURTH CAUSE OF ACTION – FAILURE TO PROVIDE PRE-ADVERSE ACTION
                     NOTICE – SUMMARY OF RIGHTS

       40.    Defendant restates the denials, admissions and averments set forth in the

preceding paragraphs.




                                              5
  Case: 2:19-cv-01161-EAS-EPD Doc #: 8 Filed: 05/28/19 Page: 6 of 9 PAGEID #: 28



       41.     Defendant avers that Paragraph 41 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 41 of the

Complaint.

       42.     Defendant denies the allegations contained in Paragraph 42 of the Complaint.

       43.     Defendant lacks sufficient knowledge or information to form a belief about the

truth of the allegations in Paragraph 43 of the Complaint and, therefore, denies the allegations.

       44.     Defendant avers that Paragraph 44 of the Complaint states a legal conclusion to

which no response is required, and therefore denies the allegations in Paragraph 44 of the

Complaint.

       45.     Defendant denies the unnumbered paragraph following Paragraph 44 of the

Complaint.

       46.     Defendant denies each and every allegation in the Complaint not specifically

admitted herein to be true.

       47.     Defendant denies that Plaintiff is entitled to any of the relief requested in the

Complaint.

                                        FIRST DEFENSE

       48.     Plaintiff’s Complaint, in whole or in part, fails to state a claim upon which relief

can be granted because Defendant did not violate the Fair Credit Reporting Act (“FCRA”).


                                      SECOND DEFENSE

       49.     Plaintiff’s claims are barred, in whole or in part, because reasonable procedures

were undertaken to assure compliance with FCRA.

                                       THIRD DEFENSE

       50.     Plaintiff failed to mitigate her damages, if any.



                                                 6
  Case: 2:19-cv-01161-EAS-EPD Doc #: 8 Filed: 05/28/19 Page: 7 of 9 PAGEID #: 29



                                     FOURTH DEFENSE

       51.     Plaintiff’s Complaint fails to state a claim for which compensatory and/or

punitive damages and/or attorneys’ fees or expenses may be granted.

                                       FIFTH DEFENSE

       52.     Plaintiff’s alleged damages, if any, are speculative and uncertain and therefore not

compensable.

                                       SIXTH DEFENSE

       53.     Defendant acted at all times in good faith and without malice, willfulness, or

reckless indifference, barring any recovery of punitive or exemplary damages by Plaintiff.

                                     SEVENTH DEFENSE

       54.     Plaintiff’s claims are barred, in whole or in part, because Plaintiff has not

identified any reasonable accommodation that Plaintiff was entitled to and/or denied.

                                      EIGHTH DEFENSE

       55.     Any damages Plaintiff has suffered have resulted, in whole or in part, from her

own conduct and/or the conduct of third parties.

                                       NINTH DEFENSE

       56.     Plaintiff invited or consented to the actions of which she now complains.

                                      TENTH DEFENSE

       57.     Defendant accessed Plaintiff’s consumer report in compliance with 15 U.S.C.

§ 1681b.

                                    ELEVENTH DEFENSE

       58.     Defendant had a legitimate business need for the consumer report information.




                                                   7
  Case: 2:19-cv-01161-EAS-EPD Doc #: 8 Filed: 05/28/19 Page: 8 of 9 PAGEID #: 30



                                      TWELFTH DEFENSE

       59.     Defendant did not obtain any information under false pretenses.

                                  THIRTEENTH DEFENSE

       60.     Defendants reserve the right to add additional affirmative defenses that come to

light during discovery.

       WHEREFORE, Defendant, having responded to the allegations in Plaintiff’s Complaint,

hereby demands judgment in its favor, that this case be dismissed with prejudice and that

Defendant recover its attorneys’ fees and costs herein expended and such other and further relief

as the Court deems just and proper.



                                                Respectfully submitted,

                                                /s/ M.J. Asensio
                                                M. J. Asensio (0030777), Trial Attorney
                                                Samuel E. Endicott (0094026)
                                                BAKER & HOSTETLER LLP
                                                200 Civic Center Drive, Suite 1200
                                                Columbus, Ohio 43215
                                                Telephone: (614) 228-1541
                                                masensio@bakerlaw.com
                                                sendicott@bakerlaw.com
                                                Attorneys for Defendant




                                               8
  Case: 2:19-cv-01161-EAS-EPD Doc #: 8 Filed: 05/28/19 Page: 9 of 9 PAGEID #: 31



                               CERTIFICATE OF SERVICE

        I hereby certify that on May 28, 2019, a copy of the foregoing was electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to Plaintiff’s counsel.



                                     /s/ M.J. Asensio
                                     An Attorney for Defendant Mount Carmel Health System




                                               9
